Citation Nr: 0903171	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the time period 
from November 26, 2004, through September 25, 2005.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the time period beginning on September 26, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
granted service connection for PTSD and assigned an initial 
evaluation of 10 percent, effective on November 26, 2004.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in August 2007.  

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case (SSOC) in September 2008, he presented 
documentary evidence in the form of additional post-service 
treatment records.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

In April 2008, the Board remanded the claim for additional 
evidentiary development.  



FINDINGS OF FACT

1.  Prior to September 26, 2005, the service-connected PTSD 
is shown to have been manifested by symptoms of anxiety, 
depression, irritability, hypervigilance, avoidance of war 
stimuli, memories of Vietnam and decreased concentration; 
with moderate impairment in social and industrial capability 
and to have been productive of a disability picture that more 
nearly approximated that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  For the period of this appeal, the service-connected PTSD 
is not shown to have been productive of more than flashbacks, 
anxiety, nightmares, sleep impairment, hypervigilance, 
intrusive thoughts, depressed mood and some social isolation; 
however, findings of nearly continuous panic or depression 
affecting the ability to function independently, spatial 
disorientation, suicidal ideation, obsessional rituals, 
neglect of appearance or personal hygiene, or impaired 
impulse control are not demonstrated.  



CONCLUSIONS OF LAW

1.  Prior to September 26, 2005, the criteria for the 
assignment of an initial evaluation of 50 percent for the 
service-connected PTSD had been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2008).  

2.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD have not been met 
for the period of this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  Notice as 
to what evidence is needed, as well as the type of evidence 
necessary to establish a disability rating and effective date 
for that disability, has been provided.  

The letters in December 2004 and May 2008 provided pertinent 
notice and development information.  See, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  There is no indication that 
there is additional evidence or development that should be 
undertaken.  

The Board's analysis will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in 
the claims file shows, or fails to show, with respect to the 
claim.  

The record contains the testimony and written statements from 
the veteran, the statements from VA staff psychologists, the 
VA outpatient records that date from 2004 to 2008, as well 
as, reports of VA examinations in April 2005 and July 2008.  


General criteria for rating mental disorders 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  

The General Rating Formula for Mental Disorders provides a 70 
percent rating for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  


Entitlement to an initial disability rating in excess of 30 
percent for PTSD prior to September 26, 2005.  

Service connection was granted for PTSD in a July 2005 rating 
action.  A 10 percent evaluation was assigned, effective in 
November 2004.  

In an August 2008 rating action, the RO increased the 
evaluation to 30 percent disabling, effective on November 26, 
2004; and to 50 percent disabling, effective on September 26, 
2005.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In reviewing the findings and history elicited on VA 
examination and treatment records through 2005, the Board 
finds that the disability picture attributable to the 
service-connected PTSD more nearly resembled the 
manifestations for a 50 percent evaluation for this period.  
Thus, the higher rating is warranted.  38 C.F.R. § 4.7.  

In regard to industrial impairment, at VA examination in 
April 2005, the veteran reported receiving a postgraduate 
degree.  He owned and managed a mental health company.  He 
had recently retired.  He reported that, prior to his 
retirement, he avoided personal interactions with employees 
due to increased irritability.  He sold his business 
subsequent to the death of his grandson.  He had no desire to 
continue working or starting another business.  

In considering his social impairment, in April 2005, the 
veteran reported that he had been married for 43 years.  He 
had 3 children with whom he maintained contact.  He reported 
increased irritability, especially in regard to his relation 
with his spouse.  He remained socially isolated.  He denied 
use of alcohol or drugs.  

The veteran reported that his symptoms included anxiety, 
depression, irritability, hypervigilance, avoidance of war 
stimuli, memories of Vietnam, and decreased concentration.  
The physician found that the veteran had moderate to severe 
social impairment with mild occupational impairment.  

However, for the most part, it appears that the veteran was 
generally functioning independently, appropriately and 
effectively.  He was not taking any psychotropic medication.  
He exhibited some anxiety, but his conversation was normal, 
not circumstantial, circumlocutory, stereotyped, illogical, 
obscure or irrelevant.  

There was no psychomotor agitation or retardation.  His 
thought was linear and goal directed.  His memory was not 
limited to retention of only highly learned tasks, much less 
marked by memory loss for close relatives, or his own 
occupation or name.  

The veteran's judgment was not considered inadequate.  His 
insight and judgment were described as good.  His 
concentration and cognition were intact.  He did not report 
problems involving routine behavior, self-care, or 
conversation, nor did he neglect his personal appearance or 
hygiene.  It was reported that he dressed professionally with 
good grooming.  There was no evidence of hallucinations or 
delusions.  He was well oriented, rather than disoriented.  
He did not report any obsessional rituals.  

A GAF score of 60 was reported at his VA examination in April 
2005, which is considered moderate.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  The assigned GAF 
score would support the conclusion that a higher evaluation 
is warranted.  

In sum, in considering the overall record since November 2004 
and during 2005, the service-connected disability picture is 
shown to be more consistent with occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships, warranting a 50 percent rating.  


Entitlement to a rating in excess of 50 percent for PTSD

Since September 2005, the record contains evidence of 
increased symptomatology, including statements from VA staff 
psychologists received in June 2006.  The psychologists noted 
that the veteran manifestations increased subsequent to an 
automobile accident, which the veteran reported was similar 
to a helicopter crash that occurred during Vietnam.  

The veteran reported having anxiety depression, 
hypervigilance, flashbacks and difficulty driving.  He became 
increasingly irritable with his spouse.  He began receiving 
intensive PTSD therapy as well as psychotropic medication.   

VA outpatient records dated between 2005 and 2008 show that 
the veteran underwent individual and group counseling.  His 
GAF scores decreased from 62 to 55.  

At VA examination in July 2008, the veteran was still 
unemployed.  He did volunteer work on the average of once a 
month.  He had a close relationship with his spouse, although 
had angry outbursts directed toward her.  He continued a 
close relationship with his 3 adult children.  He had 2 
friends which the examiner noted represented a reduction in 
social functioning.  The examiner reported a GAF score of 55.  

In a statement dated in October 2008, a treating VA 
psychologist noted that the veteran's symptomatology had 
increased in severity.  He had poor impulse control, was 
frequently depressed, had difficulty functioning under 
stress, had severe difficulties in social situations, 
experienced lost relationships, and had frequent arguments 
with his spouse and family, as well as difficulty functioning 
in his volunteer work.  

The psychologist reported a GAF score of 51.  He concluded 
that the veteran had severe difficulty establishing and 
maintaining social relationships.  

In this regard, there is no 'treating physician rule' 
requiring that the Board give more probative weight to the 
treating physician's opinion than to the July 2008 VA 
examiner, but his assessment is entitled to significant 
evidentiary weight given his treatment of the veteran for a 
lengthy period of time.  

When considering the entire evidentiary record, including the 
described depression, irritability, anxiety and social 
isolation, the service-connected psychiatric manifestations 
do not reflect occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  

The examination reports did not note any significant 
impairment in memory.  His thought processes were normal.  
His speech has always been within normal limits.  His 
conversation was normal, not illogical, obscure or 
irrelevant.  The VA records do not relate that he had 
problems in this regard.  He was described usually as 
cooperative and maintaining good eye contact.  

Although he reported having angry outbursts toward his 
spouse, problems with impaired impulse control, evidenced by 
unprovoked irritability with periods of violence were not 
identified.  Further, there was no reported evidence of near 
continuous panic or depression that affected his ability to 
function.  

In fact, the veteran appeared to be able to function 
independently, appropriately and effectively.  There was no 
evidence of spatial disorientation.  He was described as 
oriented at the examination, rather than disoriented.  There 
were no reported obsessional rituals.  There was no reported 
confusion or gross impairment in memory.  Neither 
hallucinations nor delusional material was identified.  On 
examination, there was no sign of psychosis, homicidal 
ideation or suicidal ideation.  

As noted, the VA examiners assigned GAF scores that ranged 
from 51 to 62.  The GAF scores are consistent with the 
impairment and symptoms reported and would not be consistent 
with or even suggestive of more than the criteria for a 50 
percent rating.  

Accordingly, the Board finds that the criteria for a rating 
higher than 50 percent have not been met for the period of 
the appeal.  Additionally, application of the benefit of the 
doubt doctrine is not warranted on this record.  38 C.F.R. 
§ 3.102.  




ORDER

An increased, initial rating of 50 percent for the service-
connected PTSD prior to September 25, 2005 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased, initial rating in excess of 50 percent for the 
service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


